           Case 1:19-cv-01397-NONE-SKO Document 22 Filed 05/29/20 Page 1 of 4


1    ROBERT J. ROSATI, SBN 112006
     robert@erisalg.com
2    RAQUEL M. BUSANI, No. 323162
     raquel@erisalg.com
3    6485 N. Palm Avenue, Suite 105
     Fresno, California 93704
4    Telephone: 559-478-4119
     Telefax: 559-478-5939
5
     Attorneys for Plaintiff,
6    JONI WINBURN

7
     JENNY WANG (Bar No. 191643)
8    Jenny.wang@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWARD, P.C
9    Park Tower, Fifteenth Floor
     695 Town Center Drive
10   Costa Mesa, CA 92626
     Telephone: (714) 800-7900
11   Facsimile: (714) 754-1298

12   Attorneys for Defendant,
     HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
13
                                   UNITED STATES DISTRICT COURT
14
                                 EASTERN DISTRICT OF CALIFORNIA
15
                                             FRESNO DIVISION
16
     JONI WINBURN,                                      CASE NO.: 1:19-cv-01397-NONE-SKO
17                           Plaintiff,
                                                        STIPULATION AND ORDER TO
18   vs.                                                CONTINUE DATES AND MODIFY THE
                                                        SCHEDULING ORDER
19   HARTFORD LIFE AND ACCIDENT
     INSURANCE COMPANY,                                 (Doc. 21)
20

21                           Defendant.

22

23
              IT IS HEREBY STIPULATED by and between the parties hereto, through their counsel,
24
     that good cause exists to continue all scheduled dates in this matter and to modify the existing
25
     scheduling order in this matter.
26
              The parties hereby stipulate that good cause exists to modify the scheduling order to
27
     continue all existing dates set in this matter for the following reasons:
28
              1.     The Coronavirus Covid-19 crisis has required counsel for the parties and

     STIPULATION AND PROPOSED ORDER TO CONTINUE DATES AND MODIFY THE SCHEDULING ORDER
        Case 1:19-cv-01397-NONE-SKO Document 22 Filed 05/29/20 Page 2 of 4


1    Hartford’s employees to work remotely.

2              2.     Therefore, obtaining, reviewing and exchanging documents has been significantly

3    delayed and protracted.

4              3.     Furthermore, under these circumstances it has been impossible to conduct

5    depositions: none of Hartford’s witnesses are located in California; and even though Winburn and

6    her witnesses are primarily in California, taking depositions under the circumstances has been
     impossible.
7
               4.     While counsel for the parties have been exploring taking depositions remotely,
8
     even that poses health risks issues to both the witnesses and the court reporter, who have to be
9
     physically present in the same location.
10
               5.     Therefore, the parties have not been able to properly or adequately conduct
11
     discovery.
12
               6.     There will be no prejudice to the Court because the case is not presently assigned
13
     to an Article III Judge.
14
               Therefore, the parties hereby stipulated and requests that all currently set dates be
15
     extended by six months as follows.
16
               Currently Set Dates
17

18
      Matter                              Dates                              Proposed Dates
19
      Deadline to provide Proposed        June 30, 2020                      January 4, 2021
20
      Settlement Conference Date:
21
      Non-Expert Discovery:               August 31, 2020                    March 1, 2021
22
      Expert Witnesses Disclosure:        September 30, 2020                 March 22, 2021
23
      Rebuttal Expert Witnesses           October 30, 2020                   April 30, 2021
24
      Disclosure:
25
      Expert Witness Discovery:           November 30, 2020                  June 1, 2021
26
      Non-Dispositive Motions:            December 14, 2020                  June 14, 2021
27
      Hearing for Non-Dispositive         January 31, 2021                   August 2, 2021
28
      Motions:
                                                          2
           STIPULATION AND ORDER TO CONTINUE DATES AND MODIFY THE SCHEDULING ORDER
        Case 1:19-cv-01397-NONE-SKO Document 22 Filed 05/29/20 Page 3 of 4


1     Dispositive Motion Deadline:      January 29, 2021                July 29, 2021

2     Hearing for Dispositive           March 18, 2021                  September 20, 2021

3     Motions:

4     Pretrial Conference               May 13, 2021 at 8:15 a.m.       November 12, 2021 at 8:15 a.m.

5                                       Courtroom 4                     Courtroom 4

6     Trial:                            July 7, 2021 at 8:30 a.m.       January 7, 2022 at 8:30 a.m.

7                                       Courtroom 4                     Courtroom 4

8                                       6-8 Trial days                  6-8 Trial days

9
10   Dated: May 28, 2020                   s/Robert J. Rosati
                                           ROBERT J. ROSATI, No. 112006
11
                                           Attorney for Plaintiff, JONI WINBURN
12

13
     Dated: May 28, 2020                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
14                                         P.C.

15
                                            s/ Jenny Wang
16                                         JENNY WANG, Bar No 191643

17                                         Attorney for Defendant, HARTFORD LIFE AND
                                           ACCIDENT INSURANCE COMPANY
18

19
20                                                 ORDER
21             Pursuant to the above-stipulation, the parties’ proposed schedule is GRANTED and the
22   Scheduling Order (Doc. 17) is MODIFIED as follows:
23
      Matter                            Current Date                    Continued Date
24    Deadline to provide Proposed      June 30, 2020                   January 4, 2021
25    Settlement Conference Date:
26    Non-Expert Discovery:             August 31, 2020                 March 1, 2021
27    Expert Witnesses Disclosure:      September 30, 2020              March 22, 2021
28
                                                         3
           STIPULATION AND ORDER TO CONTINUE DATES AND MODIFY THE SCHEDULING ORDER
           Case 1:19-cv-01397-NONE-SKO Document 22 Filed 05/29/20 Page 4 of 4


1        Rebuttal Expert Witnesses          October 30, 2020                      April 30, 2021

2        Disclosure:

3        Expert Witness Discovery:          November 30, 2020                     June 1, 2021

4        Non-Dispositive Motions:           December 14, 2020                     June 14, 2021

5        Hearing for Non-Dispositive        January 31, 2021                      July 14, 20211

6        Motions:

7        Dispositive Motion Deadline:       January 29, 2021                      July 29, 2021

8        Hearing for Dispositive            March 18, 2021                        September 21, 20212

9        Motions:

10       Pretrial Conference:               May 13, 2021 at 8:15 a.m.             November 16, 20213

11       Trial:                             July 7, 2021 at 8:30 a.m.             January 10, 20224

12
     IT IS SO ORDERED.
13

14   Dated:         May 29, 2020                                          /s/   Sheila K. Oberto        .
                                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27
     1
       Magistrate Judge Oberto’s civil law and motion calendar occurs on Wednesdays at 9:30 a.m.
     2
       Date altered to comport with District Judge’s calendar.
28
     3
       Date altered to comport with District Judge’s calendar.
     4
       Date altered to comport with District Judge’s calendar.
                                                            4
              STIPULATION AND ORDER TO CONTINUE DATES AND MODIFY THE SCHEDULING ORDER
